Citation Nr: 9932549	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the Winston-Salem, North Carolina RO that, in pertinent 
part, granted service connection for bilateral defective 
hearing, evaluated as noncompensable.


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a January 1995 rating decision by 
which service connection for bilateral defective hearing was 
granted, evaluated as noncompensable.

2.  The veteran subsequently submitted a written withdrawal 
of his appeal of this issue in November 1999.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to consider a 
claim of entitlement to a compensable rating for bilateral 
defective hearing.  38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.101, 20.204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case.  38 U.S.C.A. § 7105(d).  

In the case at hand, the veteran expressly withdrew his 
appeal.  This is certainly permissible under the Board's 
rules of practice so long as it is done in writing, which the 
veteran did.  38 C.F.R. § 20.204.  Given the veteran's clear 
intent to withdraw as expressed in correspondence received in 
November 1999, further action by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).


ORDER

The appeal for entitlement to a compensable rating for 
bilateral defective hearing is dismissed.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

